GOODRICH, P. J.
The action is to recover damages for personal injuries alleged, to have resulted from the negligence of the defendant. The latter appeals from an order denying its motion for a bill of particulars as to the injuries which the plaintiff alleged that she believed were permanent, and as to the length of time during which plaintiff was confined to her home. Cavanagh v. Metropolitan Street R. Co., 70 App. Div. 1, 74 N. Y. Supp. 1107, and Curtin v. Same, 65 App. Div. 610, 72 N. Y. Supp. 580, are authority that under a similar complaint the defendant is entitled to a bill of particulars specifying what injuries the plaintiff claims to be permanent; and Steinau v. Metropolitan Street R. Co., 63 App. Div. 126, 71 N. Y. Supp. 256, is au*506thority'that the defendant is entitled to a statement of the length of time the plaintiff was confined to her home as a result of her injuries.
The order should be reversed, with $10 costs and disbursements, and the motion granted, so as to require the plaintiff to furnish the two items herein referred to, without costs. All concur.